*549
ORDER

PER CURIAM.
AND NOW, this 14th day of October, 2008, the Petition for Allowance of Appeal is GRANTED with respect to the following question as rephrased for clarity:
Under Section 306(b) of the Worker’s Compensation Act, 77 P.S. § 512(2), may an employer meet its burden of proof to justify modification of an award of workers’ compensation benefits to an injured non-resident employee, based on an earning power assessment which focused on the location of the employee’s residence, as opposed to the location where the injury occurred?